
	

115 S2927 IS: Organic Farmer and Consumer Protection Act of 2018
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2927
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Ms. Baldwin (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Organic Foods Production Act of 1990 to increase interagency cooperation in the
			 enforcement of standards for importing organic agricultural products, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Organic Farmer and Consumer Protection Act of 2018.
 2.Exclusions from certificationNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall issue regulations to limit the type of operations that are excluded from certification under section 205.101 of title 7, Code of Federal Regulations (or successor regulations), and any other corresponding sections.
 3.DefinitionsSection 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502) is amended— (1)in paragraph (3)—
 (A)by striking The term and inserting the following:  (A)In generalThe term; and
 (B)by adding at the end the following:  (B)Foreign operationsWhen used in the context of a certifying agent operating in a foreign country, the term certifying agent includes a certifying agent—
 (i)accredited in accordance with section 2106(b)(1); or(ii) accredited by a foreign government that acted under an equivalency arrangement negotiated between the United States and the foreign government.
							;
 (2)by redesignating paragraphs (13) through (21) as paragraphs (14) through (22), respectively; and (3)by inserting after paragraph (12) the following:
				
 (13)National organic program import certificateThe term national organic program import certificate means a form developed for purposes of the program under this title— (A)to provide documentation sufficient to verify that an agricultural product imported for sale in the United States satisfies the requirement under section 2106(b)(1); and
 (B)which shall include, at a minimum, information sufficient to indicate, with respect to the agricultural product—
 (i)the origin; (ii)the destination;
 (iii)the certifying agent issuing the national organic program import certificate; (iv)the harmonized tariff code, if a harmonized tariff code exists for the agricultural product;
 (v)the total weight; and (vi)the organic standard to which the agricultural product is certified..
 4.Documentation and traceability enhancement; data collectionSection 2106(b) of the Organic Foods Production Act of 1990 (7 U.S.C. 6505(b)) is amended— (1)by striking Imported and inserting the following:
				
 (1)Standards for imported productsImported; and (2)by adding at the end the following:
				
 (2)Fraudulent or misrepresented productsThe Secretary, to the maximum extent practicable, shall reduce the risk of fraudulent or misrepresented organic products entering the United States and being marketed for sale in the United States.
					(3)Import certification
 (A)Import certificatesFor an agricultural product being imported into the United States to be represented as organically produced, the Secretary shall require the agricultural product to be accompanied by a complete and valid national organic program import certificate, which shall be available as an electronic record.
						(B)Tracking system
 (i)In generalThe Secretary shall establish a system to track national organic program import certificates. (ii)IntegrationIn establishing the system under clause (i), the Secretary may integrate the system into any existing information tracking systems for imports of agricultural products.
							(4)Modernization of trade tracking and data collection systems
 (A)In generalThe Secretary shall modernize international trade tracking and data collection systems of the national organic program established under this title.
 (B)ActivitiesIn carrying out subparagraph (A), the Secretary shall modernize trade and transaction certificates to ensure full traceability without unduly hindering trade, such as through an electronic trade document exchange system.
						(5)Reports
 (A)In generalOn an annual basis, the Secretary shall submit to Congress and make publically available on the website of the Department of Agriculture a report providing detailed quantitative data on imports of organically produced agricultural products accepted into the United States during the year covered by the report.
 (B)RequirementsThe data described in subparagraph (A) shall be broken down by agricultural product type, quantity, value, and month.
 (C)ExceptionAny data that is specific enough to be protected as confidential business information shall not be provided in the report under subparagraph (A)..
 5.Accreditation programSection 2115 of the Organic Foods Production Act of 1990 (7 U.S.C. 6514) is amended— (1)by redesignating subsection (c) as subsection (d);
 (2)by inserting after subsection (b) the following:  (c)Oversight of satellite offices and foreign operations As part of the accreditation of certifying agents under this section, the Secretary shall oversee any certifying agent operating in a foreign country.
					; and
 (3)in subsection (d) (as so redesignated)— (A)by striking section shall and inserting the following: “section—
					
 (1)subject to paragraph (2), shall; and (B)in paragraph (1) (as so designated), by striking Secretary, and may and inserting the following: “Secretary;
					
 (2)in the case of a certifying agent operating in a foreign country, shall be for a period of not to exceed 1 year, as determined appropriate by the Secretary; and
 (3)may. 6.InvestigationsSection 2120(b) of the Organic Foods Production Act (7 U.S.C. 6519(b)) is amended by adding at the end the following:
			
 (3)Information sharing during active investigationIn carrying out this title, all parties conducting an active investigation under this subsection (including certifying agents, State organic certification programs, and the national organic program) shall share confidential business information with Federal and State government officers and employees and certifying agents involved in the investigation as necessary to fully investigate and enforce potential violations of this title.
				(4)Expedited procedures for foreign operations
 (A)EstablishmentThe Secretary shall establish expedited investigative procedures under this subsection to review the accreditation of a certifying agent operating in a foreign country under any of the circumstances described in subparagraph (B).
 (B)Expedited proceduresThe Secretary shall promptly carry out expedited investigative procedures established under subparagraph (A) to review the accreditation of a certifying agent operating in a foreign country if—
 (i)the accreditation of the certifying agent is revoked by a foreign government— (I)operating an organic certification program described in section 2106(b)(1); or
 (II)that acted under an equivalency arrangement negotiated between the United States and the foreign government; or
 (ii)the Secretary determines that there is a sudden and substantial increase in the rate and quantity of imports of an individual organically produced agricultural product from the foreign country, in which case the expedited investigative procedures shall be carried out with respect to each certifying agent of that agricultural product in that foreign country..
 7.Data organization and accessSection 2122 of the Organic Foods Production Act of 1990 (7 U.S.C. 6521) is amended by adding at the end the following:
			
				(c)Data relating to imports of organically produced agricultural products
 (1)Access to data documentation systemsThe head of each Federal agency that administers a cross-border documentation system shall provide to the head of each other Federal agency that administers such a system access to available data from the system, including—
 (A)the Automated Commercial Environment system of U.S. Customs and Border Protection; and (B)the Phytosanitary Certificate Issuance and Tracking System of the Animal and Plant Health Inspection Service.
						(2)Data collection and organization system
 (A)In generalThe Secretary shall establish a new system or modify an existing data collection and organization system to collect and organize in a single system quantitative data on imports of each organically produced agricultural product accepted into the United States.
 (B)AccessThe single system under subparagraph (A) shall be accessible by any agency with the authority to engage in—
 (i)inspection of imports of agricultural products; (ii)trade data collection and organization; or
 (iii)enforcement of trade requirements for organically produced agricultural products.. 8.Organic agricultural product imports interagency working groupThe Organic Foods Production Act of 1990 is amended by inserting after section 2122 (7 U.S.C. 6521) the following:
			
				2122A.Organic agricultural product imports interagency working group
					(a)Establishment
 (1)In generalThe Secretary and the Secretary of Homeland Security shall jointly establish a working group to facilitate coordination and information sharing between the Department of Agriculture, U.S. Customs and Border Protection, and the Food and Drug Administration relating to imports of organically produced agricultural products (referred to in this section as the working group).
 (2)MembersThe working group— (A)shall include—
 (i)the Secretary (or a designee); (ii)the Commissioner of Food and Drugs (or a designee); and
 (iii)the Secretary of Homeland Security (or a designee); and (B)shall not include any non-Federal officer or employee.
 (3)DutiesThe working group shall facilitate coordination and information sharing between the Department of Agriculture, U.S. Customs and Border Protection, and the Food and Drug Administration for the purposes of—
 (A)identifying imports of organically produced agricultural products; (B)verifying the authenticity of organically produced agricultural product import documentation, such as national organic program import certificates;
 (C)ensuring imported agricultural products represented as organically produced meet the requirements under this title;
 (D)collecting and organizing quantitative data on imports of organically produced agricultural products; and
 (E)reporting to Congress on— (i)enforcement activity carried out by the Department of Agriculture, U.S. Customs and Border Protection, or the Food and Drug Administration in the United States or abroad; and
 (ii)barriers to preventing agricultural products fraudulently represented as organically produced from entry into the United States.
 (4)Designated employees and officialsAn employee or official designated to carry out the duties of the Secretary, the Secretary of Homeland Security, or the Commissioner of Food and Drugs on the working group under subparagraph (A) or (B) of paragraph (2) shall be an employee or official compensated at a rate of pay not less than the minimum annual rate of basic pay for GS–12 under section 5332 of title 5, United States Code.
 (b)ReportsOn an annual basis, the working group shall submit to Congress and make publically available on the websites of the Department of Agriculture, U.S. Customs and Border Protection, and the Food and Drug Administration the following reports:
 (1)Organic trade enforcement interagency coordination reportA report— (A)identifying existing barriers to cooperation between the agencies involved in agricultural product import inspection, trade data collection and organization, and organically produced agricultural product trade enforcement, including—
 (i)U.S. Customs and Border Protection; (ii)the Food and Drug Administration;
 (iii)the Agricultural Marketing Service; and (iv)the Animal and Plant Health Inspection Service;
 (B)assessing progress toward integrating organic trade enforcement into import inspection procedures of U.S. Customs and Border Protection, the Food and Drug Administration, and the Animal and Plant Health Inspection Service, including an assessment of—
 (i)the status of the development of systems for— (I)tracking the fumigation of imports of organically produced agricultural products into the United States; and
 (II)electronically verifying national organic program import certificate authenticity; and (ii)training of U.S. Customs and Border Protection personnel on—
 (I)the use of the systems described in clause (i); and (II)requirements and protocols under this title;
 (C)establishing outcome-based goals for ensuring imports of agricultural products represented as organically produced meet the requirements under this title;
 (D)recommending steps to improve the documentation and traceability of imported organically produced agricultural products;
 (E)recommending and describing steps toward the goals of— (i)achieving complete compliance with the requirements of this title for all agricultural products imported into the United States and represented as organically produced; and
 (ii)ensuring accurate labeling and marketing of imported agricultural products represented as organically produced by the exporter;
 (F)providing a timeline for implementing the steps described in subparagraph (E); (G)identifying additional resources needed to achieve any unmet goals; and
 (H)describing staffing needs at U.S. Customs and Border Protection, the Food and Drug Administration, and the Department of Agriculture to achieve the goals for ensuring organic integrity described in the report.
 (2)Report on enforcement actions taken on organic importsA report— (A)providing detailed quantitative data (broken down by commodity type, quantity, value, month, and origin) on imports of agricultural products represented as organically produced found to be fraudulent or lacking any documentation required under this title at the port of entry during the report year;
 (B)providing data on domestic enforcement actions taken on imported agricultural products represented as organically produced, including—
 (i)the number and type of actions taken by United States officials at ports of entry in response to violations of this title; and(ii)the total quantity and value of the agricultural products that were the subject of the actions, broken down by product variety and country of origin;
 (C)providing data on fumigation of agricultural products represented as organically produced at ports of entry and notifications of fumigation actions to shipment owners, broken down by product variety and country of origin; and
 (D)providing information on enforcement activities under this title involving overseas investigations and compliance actions taken within that year, including—
 (i)the number of investigations by country; and (ii)a descriptive summary of compliance actions taken by certifying agents in each country..
 9.Authorization of appropriationsSection 2123 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended— (1)by striking the section heading and inserting Funding;
 (2)in subsection (b), by striking paragraphs (1) through (7) and inserting the following:
				
 (1)$15,000,000 for fiscal year 2018; (2)$16,500,000 for fiscal year 2019;
 (3)$18,000,000 for fiscal year 2020; (4)$20,000,000 for fiscal year 2021;
 (5)$22,000,000 for fiscal year 2022; and (6)$24,000,000 for fiscal year 2023.; and
 (3)by adding at the end the following:  (d)Modernization of trade tracking and data collection systems (1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out section 2106(b)(4) $5,000,000 for fiscal year 2019, to remain available until expended.
 (2)Additional amountThe amount made available under paragraph (1) shall be in addition to any other amounts made available to carry out section 2106(b)(4)..
